Case 1:18-cv-06937-GHW Document 79

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 01/13/20 Page 1 of 32

 

Javan O’Conner, Ramin Pena,

Jonathan Cepeda, Shawn Griffith

Individually and on behalf of all others similarly
Situated,

Plaintiffs,
v.
Agilant Solutions, Inc. d/b/a ASI
System Integrations, Inc.,
Defendant.

18-CV-6937 (GHW)

 

MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
MOTION FOR A PROTECTIVE ORDER

Raab, Sturm & Ganchrow, LLP

Attomeys for Defendants
2125 Center Avenue, Suite 100
Fort Lee, New Jersey 07024
201-292-0150

On the Brief: Ira A. Sturm
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 2 of 32

 

TABLE OF CONTENTS
Page #’s
Table of Authorities......... 0.0... ccc cceecneneceeseeecseeeneeeeeseeeenesecueeseeeeneeeseeteeeeereseaneueaes su
Preliminary Statement...............+.» spmesuseamseeazataanaree anon asmenoaneadenemeaserenmaeineEEeeams 1
Procedural History............ccccccceccceeeceeeeteceeteeesenesseseeeeesaeseeeeseeeeeueseneensueeesaeneneuenens 3
ARGUMENT........0.:0ccecee cee ceee +  amiFAuMN Htc sllnaainaale UeSU Rea eae DROPS ee crUT EUS AER BEEN 5
Point I- Plaintiffs have waived their rights to seek a protective order.................0c0ec0es 5
Point I- Plaintiffs lack standing to seek injunctive relief under the FLSA.................45 8
Point III- Recent case law precludes the Courts from granting the relief requested.......... 11
Point IV- The Court should not rely on Rule 23 precedent in determining matters
solely involving the FLSA.......... 0... .ccecseeeeececceaeeeceeceeeseeeseceeteaseneneaess 20
Point V- Agilant’s conduct is Constitutionally protected and the ramifications of
Granting the relief will cause Agilant irreparable harm....................ccc0cesee8 21
CONCLUSION . ... .sazszcinocsecesnupsscsanapeenaiascessinnsy han pabeaneeiesassevecconneeneeonesenaseeeuees 25
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 3 of 32

TABLE OF AUTHORITIES

52nd Street Hotel Associates, 321 NLRB 624, 624 (1996)

A. Terzi Prods. v Theat. Protective Union, Local No. One, 2 F. Supp. 2d 485
[SDNY 1998]

Abbott v. City of Virginia Beach, 879 F.2d 132, 135 (4th Cir. 1989), cert. denied,
493 U.S. 1051, 107 L. Ed. 2d 848, 110 S. Ct. 854 (1990)

AGCS Mar. Ins. Co. v. World Fuel Servs., 187 F. Supp. 3d 428, 446 [SDNY 2016]

Air Transp. Ass'n of Am. v. Prof'l Air Traffic Controllers Org., 667 F.2d 316, 323
(2d Cir. 1981)

Amerisave Mortgage Corp., 363 NLRB No. 174 (2016)

Belknap, Inc. v. Hale, 463 U.S. 491, 498, 77 L. Ed. 2d 798, 103 S. Ct. 3172 (1983)
Bldg. Trades Emplrs. Educ. Assn. v. McGowan, 311 F3d 501, 508 [2d Cir 2002].
Brubrad Co. v. United States Postal Serv., 404 F Supp 691, affd 538 F2d 308
Bureerong v. Uvawas, 959 F. Supp. 1231 (C.D. Cal. 1997)

Childs v. Levitt, 151 AD2d 318, 320 [1st Dept. 1989]

Cholfin v. Gordon, 3 Mass L Rep 356, 1995 Mass. Super. LEXIS 800 at * 36,
fn 3. [1995]

Cordua Restaurants, Inc. and Steven Ramirez and Rogelio Morale,
368 NLRB No. 43 (August 14, 2019)

Deweese v. Reinhard, 165 U.S. 386, 390, 17 S. Ct. 340, 41 L. Ed. 757 (1897)

 

Epic Systems Corp. v. Lewis, 584 U.S. __, 138 S. Ct. 1612 (2018)

Fibreboard Paper Prods. Corp. v. NLRB, 379 US 203 [1964]

Frazier v. Courter, 958 F. Supp. 252 (W.D. Va. 1997)

Garcia v. United States, 469 U.S. 70, 76, 83 L. Ed. 2d 472, 105 S. Ct. 479 (1984)

Hoffmann-La Roche v. Sperling, 493 US 165, 173 [1989]

II

Page #’s

13

16

19

16
14
15

16

10

12, 13, 14
6
3, 11

15

18

18
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 4 of 32

Howard v. City of Springfield, 274 F.3d 1141 (7th Cir. 2001)

Hurley v. Irish-American Gay, Lesbian and Bisexual Group of Boston, Inc.,
515 U.S. 557, 573, 132 L. Ed. 2d 487, 115 S. Ct. 2338 (1995)

Indergit v. Rite Aid Corp., 2010 WL 1327242, at *13 (S.D.N.Y. 2010)

International Ass'n of Machinists v. Wisconsin Employment Relations Commission,
427 U.S. 132, 49 L. Ed. 2d 396, 96 S. Ct. 2548 (1976)

Keystone Co. v. Excavator Co., 290 U.S. 240, 245, 54 S. Ct. 146, 78 L. Ed. 293, 1934
Dec. Comm’r Pat. 639 (1933)

Malkentzos v. DeBuono, 102 F.3d 50, 54 (2d Cir. 1996)

Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 748, 85 L. Ed. 2d 728, 105
S. Ct. 2380 (1985)

Multiwave Sensor Inc. v. Sunsight Instruments, LLC, 2017 US Dist. LEXIS 64404
[SDNY Apr. 26, 2017, No. 1:16-cv-1361-GHW]

N.A. of Mfrs. v. NLRB, 717 F3d 947,956 - 958 [D.C. Cir. 2013]
Nevada Employees’ Assn. v. Bryan, 916 F2d 1384 [9th Cir 1990],
Novotel New York, 321 NLRB 624, 633-636 (1996)

N.Y. State Court Clerks Ass'n v. Unified Court Sys. of N.Y., 25 F. Supp. 3d 459, 468
(S.D.N.Y. 2014)

Penn Plaza LLC v. Pyett, 556 U. S. 247, 256-260, 129 S. Ct. 1456, 173 L. Ed.
2d 398 (2009)

Poliquin vy Garden Way, 989 F2d 527 [1st Cir 1993]
Powell v. Florida, 132 F.3d 677 (1998)
Raphael v. Booth Mem. Hosp., 67 AD2d 702, 703

Rivera v. FIS Operations, LLC, 2019 US Dist. LEXIS 173205 [CD Cal Oct. 2, 2019,
No. EDCV 19-237 JGB (SHKx)

Roberg v Henry Phipps Estate, 156 F2d 958 [2d Cir 1946]

Ruggles v. Wellpoint, Inc., 253 F.R.D. 61, 68 (N.D.N.Y. 2008)

Ill

4,8

15

21

15

20
22
18

13

4,8

11

10
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 5 of 32

Saigon Gourmet Restaurant, 353 NLRB No. 110 (2009)
San Diego Unions v. Garmon, 359 U.S. 236, 244 (1959)

Sears, Roebuck & Co. v. San Diego County Dist. Council of Carpenters, 436 U.S. 180,
187-88, 56 L. Ed. 2d 209, 98 S. Ct. 1745

Singh v NYCTL 2009-A Trust, 2016 US Dist LEXIS 94738 at * 10[SDNY July 20, 2016]

Tarlton & Son, Inc., 368 NLRB No. 101, 2019 NLRB LEXIS 564 at * 7—8
(N.L.R.B. October 30, 2019)

Term Indus. v. Essbee Estates, 88 AD2d 823

Transp. Servs. of St. John, 2019 NLRB LEXIS 304 at *31 (N.L.R.B. May 20, 2019)
UFCW, Local 1564 v. Albertson's, Inc., 207 F.3d 1193 (10th Cir. 2000)

Unique Thrift Store, 2019 NLRB LEXIS 726 (N.L.R.B. December 16, 2019)

United Parcel Service, Inc., 252 NLRB 1015, 1018, 1022 and fn. 26 (1989),
enfd. 677 F.2d 421 (6th Cir. 1982)

IV

13

16

16

13

15

14

13
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 6 of 32

Statutes and Regulations

 

 

 

 

29 USCS § 158(a)(3) 12
29 U.S.C. 158 (d) 18
29 U.S.C. § 215(a) (3) 10
Fed R. Civ. P. 23(b)(2) 5
NLRA (29 U.S.C. 109) 19
Other Authorities

52" Street Hotel Associates, 321 NLRB 624, 624 (1996) 14
Cordtia Restaurants, Inc. and Steven Ramirez and Rogelio Morale, 368 NLRB No. 43

(August 14, 2019) 3, 12,15
Electromotion, Inc., 309 N.L.R.B. 990 18
Matter of New York, Lackawanna & W.R.R. Co., 98 NY 447, 453[1885]) Mi
Novotel New York, 321 NLRB 624, 633-636 (1996) 14
Saigon Gourmet Restaurant, 353 NLRB No. 110 (2009) 14

Tarlton & Son, Inc., 368 NLRB No. 101, 2019 NLRB LEXIS 564 (October 30, 2019) 3, 14

 

United Parcel Service, Inc., 252 NLRB 1015, 1018, 1022 and fn. 26 (1989), enfd. 677
F.2d 421 (6 Cir. 1982) 14

 
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 7 of 32

Agilant Solutions, Inc. d/b/a ASI Systems Integration, Inc., (“Agilant”), by their
attorneys, respectfully submits the following memorandum of law in opposition to Plaintiffs’,
Javan O’Conner (“O’Conner”), Ramin Pena (“Pena’’), Jonathan Cepeda (“Cepeda”) and Shawn
Griffith (“Griffith”) in their individual and alleged collective and/or class action statuses, and opt
in plaintiffs, Rashood Earle (“Earle”) and Khazaizal Tamin McGann (“McGann”) (collectively
referred to herein as “Plaintiffs”), motion seeking a protective order affirmatively voiding certain
arbitration agreements entered into between Agilant and some of its current employees.

PRELIMINARY STATEMENT

Plaintiffs bring this action seeking claimed underpayment of wages against Agilant under
the FLSA and the New York State Labor Laws. The primary claims are that Plaintiffs were not
paid for off-the-clock work. On May 14, 2019 Plaintiffs moved for preliminary collective
certification under the FLSA. (Docket Entry # 46) On November 22, 2019, the Court issued a
preliminary certification of an FLSA collective action. The preliminary certification was not
corporate wide, but rather limited to the field technicians employed, directly or indirectly, in
New York City. To date, Plaintiffs have made no motion for preliminary or full class

certification under Rule 23.

Prior to the Court’s ruling on the application for preliminary collective certification,
Agilant implemented a company-wide policy asking all employees to execute arbitration
agreements. These agreements would limit current employees to the extent of requiring them to
resolve any wage disputes through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). Employees were not affirmatively advised of the
pending suit when they were asked to sign the arbitration agreements. Almost all current

employees, both those who could have been potential collective parties to this lawsuit, and the
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 8 of 32

balance of the employment complement, who are not in any way connected or potentially
connected to this lawsuit, executed and returned the signed arbitration agreements. A few
employees declined to sign the arbitration agreements and requested more time to review. Most
employees who initially declined to sign the arbitration agreements eventually did sign. No
actions were taken against any employee who did not sign the arbitration agreements. They
continue to be employed and have suffered no consequence. These facts are not in dispute. At
the present time Plaintiffs have not produced any evidence to even remotely suggest that any
currently employed individual, who was asked to sign the arbitration agreement, had been or is
currently represented by any representative in the context of the pending litigation. In fact it is
conceded that Plaintiffs’ counsel has not been in contact with any of the proposed class
members, other than the current Plaintiffs.

As noted above, on November 22, 2019, the Court granted Plaintiffs’ motion for
preliminary certification of the collective class under the FLSA. Plaintiffs have still not sought
preliminary certification under Rule 23. Plaintiffs now move by way of an application for a
protective order to void the arbitration agreements as such are alleged to have been solicited
without giving employees sufficient information concerning their opt-in rights. Plaintiffs do not
identify the statutory basis for the relief sought in the notice of motion. (See Docket Entry # 74.)
Such fails to comport with Local Rule 7.1, which mandates:

Motion Papers(a) Except for letter-motions as permitted by Local Rule 7.1(d) or

as otherwise permitted by the Court, all motions shall include the following

motion papers:(1) A_notice of motion, or an order to show cause signed by

the Court, which shall specify the applicable rules or statutes pursuant to which
the motion is brought, and shall specify the relief sought by the motion;

Notwithstanding non-compliance with the Local Rule, it will be demonstrated below, that
Plaintiffs have affirmatively waived any rights to seek this relief, having affirmatively withdrawn
all claims to entitlement to any form of preliminary injunctive relief. It will be further

2
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 9 of 32

established that under the FLSA only the Secretary of Labor has standing to seek any form of
equitable relief on behalf of non-parties in the context of conduct subject to the FLSA. Parties to
an FLSA lawsuit may have standing to seek injunctive relief, but only to the extent employer
action is specifically retaliatory to them, not to others. To the extent that Plaintiffs will be relying
upon case law developed under Rule 23, such relief is not available at this juncture, as Plaintiffs
have not even made a prima facie entitlement to Rule 23 certification. The issue at hand
involves only the preliminarily certified collective class, and the effect of the arbitration
agreements on their rights to opt in to the collective class. Argument will be presented based
upon the Supreme Court decision in Epic Systems Corp. v. Lewis, 584 U.S. _, 138 S.Ct. 1612
(2018), and two recent decisions of the National Labor Relations Board (NLRB). All three
decisions rule in favor of an employer’s absolute right to demand of its employees, as a condition
of employment or continued employment, an agreement to arbitrate FLSA disputes on an
individual basis, and thereby waive all rights to participate in pending Rule 23 class action or a
collective action under the FLSA. It will further be established that Plaintiffs have not met the

burden of entitlement to injunctive relief under the Federal Rules.

Procedural History

The matter was initiated by Plaintiffs by the filing of a collective class claim on August 1,
2018. (Docket Entry # 1) Plaintiffs’ filed, as of right, a First Amended Complaint on September
6, 2018. (Docket Entry # 12) Pursuant to the Your Honor’s Rules of Individual Practice,
Agilant filed a pre-motion conference request on December 11, 2018, seeking, inter alia, leave to
move to dismiss all claims to entitlement to any form of injunctive relief. (Docket Entry # 22).
The letter stated in pertinent part:

The undersigned is counsel to Agilant... The following letter is submitted
pursuant to Section 2.C of Your Honor’s Individual Rules of Practice, for the
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 10 of 32

purpose of requesting a pre-motion conference to address Defendant’s desire to
file a motion for partial dismissal of the complaint for failure to state a cause of
action. As will be summarized below, Defendant seeks to dismiss that portion of
the Amended Complaint that seeks injunctive relief ...

The First Amended Complaint included a claim specifically seeking an injunction against
Agilant for, inter alia, the conduct that Plaintiffs now seek to retroactively void. In this context,

the First Amended Complaint labeled itself as:

AMENDED CLASS AND
COLLECTIVE ACTION COMPLAINT
FOR DAMAGES, RESTITUTION AND

INJUNCTIVE RELIEF

(Bold printing and emphasis in the original.) The First Amended Complaint asserted:

8. Plaintiffs seek relief for the Class pursuant to the applicable provisions of
the NYLL and Collective Class under the FLSA, to remedy the Defendants’
failure to pay all wages due, in addition to injunctive relief. (Emphasis added.)

At the time of the filing it was Agilant’s position that no injunctive relief, of any nature, was
available to Plaintiffs and hence, the request by Agilant for leave to move for dismissal of all
claims to entitlement to injunctive relief. In response, to Agilant’s pre-motion conference letter,
Plaintiffs, by letter dated December 17, argued to the Court, inter alia:

Plaintiffs’ Complaint seeks an order from this Court enjoining Defendants from
further violations of the FLSA and NYLL. (Amended Compl. § F of “Prayer for
Relief”). Here, Plaintiffs seeks to certify an FLSA collective action and a Rule 23
class that will include current employees, and that accordingly injunctive relief
may be appropriate. For example, Plaintiff will urge this Court to enjoin
Defendants from retaliating against any current employees who are part of a
certified FLSA collective action, which would clearly be a violation of the FLSA
and NYLL. Plaintiffs will also seek to include terms in any potential Rule 23
notices prohibiting retaliation. Courts in the Southern District have denied
motions to dismiss claims for injunctive relief in identical factual situations. See
Indergit v. Rite Aid Corp., 2010 WL 1327242, at *13 (S.D.N.Y. 2010) (denying
motion to dismiss claims for injunctive relief to enjoin retaliation on behalf of a
FLSA collective and Rule 23 class, even though the named plaintiff was a former
employee and could not himself seek injunctive relief.), Additionally, Rule 23(b)
(2) specifically allows for classwide injunctive (sic) relief. See Fed. R. Civ. P.
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 11 of 32

23(b) (2). The case Defendant cites to support their claim that injunctive relief is
not available is wholly inapplicable and did not deal with former employees’
standing. See N.Y. State Court Clerks Ass’n y. Unified Court System of the State
of N.Y., 25 F.Supp.3d 459, 466 (S.D.N.Y. 2014) (finding that an Association did
not have standing to sue on behalf of its members and could not seek injunctive
relief under the FLSA). As such, Plaintiffs’ claims for injunctive relief to enjoin
any potential retaliation under the FLSA and NYLL cannot be dismissed nor are
Plaintiffs barred under Rule 23 from seeking injunctive relief. (Emphasis added.)

(Docket Entry # 24). In due course, the Court set a briefing schedule on Agilant’s motion to
dismiss all claims for injunctive relief. However, the need for the motion was mooted when the
parties stipulation to waive any and all rights to seek injunctive relief. The stipulation reads, in

pertinent part:

1. Defendant hereby agrees not to file a pre-answer partial motion to dismiss the
portions of the Amended Complaint seeking injunctive relief and the portions
of the Amended Complaint seeking either collective or class certification and
Plaintiffs hereby agree to amend their complaint to remove any claims for

injunctive relief.

2 [sic]. As set forth in the SAC, all claims for injunctive relief shall be withdrawn

as of the date the Court approves this Stipulation and Order. (Emphasis added.)
(Docket Entry # 29) On January 30, 2019, the Your Honor allowed for the Second Amended

Complaint to be filed, but Your Honor specifically took no position on the balance of the
stipulation. (Docket Entry # 30).

ARGUMENT
Point I — Plaintiffs have waived their rights to seek a protective order.

Plaintiffs have waived any and all claims to seek injunctive relief and Defendants have
relied on such waivers. Based upon the instant motion, the reliance was to Agilant’s detriment.
Injunctive relief is an equitable principal, which requires the moving party to come to the Court

in good faith and with clean hands. Clean hands is predicated upon a plaintiff's claim of
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 12 of 32

inequitable conduct which is related to matters involved in the suit. Keystone Co. v. Excavator
Co., 290 U.S. 240, 245, 54 S. Ct. 146, 78 L. Ed. 293, 1934 Dec. Comm'r Pat. 639 (1933). At
hand Plaintiffs have stipulated that injunctive relief is not a “matter involved in the suit”.
Agilant, having relied upon this promise, altered its position in the litigation to its detriment.
Plaintiffs cannot overcome the argument of waiver. The waiver is binding, even if in the absence
of the waiver, Plaintiffs would have been entitled to the injunctive equitable relief they now seek.

See Deweese v. Reinhard, 165 U.S. 386, 390, 17 S. Ct. 340, 41 L. Ed. 757 (1897), as cited in

Keystone, supra.

Even if the stipulation is inconsistent with the FLSA it still must be enforced. "Parties by
their stipulations may in many ways make the law for any legal proceeding to which they are
parties, which not only binds them, but which the courts are bound to enforce. They may
stipulate away statutory, and even constitutional rights." Matter of New York, Lackawanna &
W.R.R. Co., 98 NY 447, 453[1885]); As the New York Appellate Division held in the context of
a stipulation entered into in the course of an earlier FLRA suit:

"Parties by their stipulations may in many ways make the law for any legal
proceeding to which they are parties, which not only binds them, but which the
courts are bound to enforce. They may stipulate away statutory, and even
constitutional rights" (Matter of New York, Lackawanna & W.R.R. Co., 98 NY
447, 453). In essence, petitioners seek to be relieved from the terms of the
stipulation on the ground that, on further reflection upon the facts and
circumstances surrounding its execution, their representative in the Federal class
action would have sought to employ greater precision in its draftsmanship. It is
not alleged that the relevant facts, including the pendency of the State court action
and the injunction issued by Justice Blyn, were unknown at the time the
settlement was executed. A stipulation operates as a binding contract, and the
contractual theory of mutual mistake "affords equitable relief only where the
parties were mistaken as to facts existing at the time the contract was entered into
(see Restatement, Contracts, § 502). Equity will not relieve a party of its
obligations under a contract merely because subsequently, with the benefit of
hindsight, it appears to have been a bad bargain (see, e.g., Brubrad Co. v. United
States Postal Serv., 404 F Supp 691, affd 538 F2d 308)" (Raphael v. Booth Mem.
Hosp., 67 AD2d 702, 703; see also, Term Indus. v. Essbee Estates, 88 AD2d 823).
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 13 of 32

Childs v. Levitt, 151 AD2d 318, 320 [1st Dept 1989]; see also, AGCS Mar. Ins. Co. v World
Fuel Servs., 187 F. Supp. 3d 428, 446 [SDNY 2016] - Equity will not relieve a party of its
obligations under a contract merely because subsequently, with the benefit of hindsight, it
appears to have been a bad bargain; Singh vy NYCTL 2009-A Trust, 2016 US Dist LEXIS 94738
at * 10 [SDNY July 20, 2016] -[I]t has long been recognized that a stipulation need not be
consistent with applicable statutes. . . . [Parties] 'may stipulate away statutory, and even
constitutional rights.'; accord: Blue Cross & Blue Shield of New Jersey, Inc. v Philip Morris,
Inc., 53 F Supp 2d 338 [EDNY 1999]. The labeling of the motion as one of a protective nature,
does not remove it from the stipulation of the parties and Agilant’s reliance, to its detriment, on
the stipulation. The only exception to a Court’s not honoring the parties’ stipulation is where the

stipulation is unreasonable and against good morals or sound public policy. Matter of New York

 

Lackawanna & W.R.R. Co., 98 NY at 453; See also, Hamilton v Accu-Tek, 47 F Supp 2d 330

 

[EDNY 1999]) Such could hardly be the case, as Plaintiffs could have limited the potential
collective class to former employees, and such would have been well within their right to do so.
(This was discussed in the pre-motion telephone conference as one of the options in lieu of the
instant motion.) Plaintiffs, in their opposition to the pre-motion letter specifically objected to
waiving any form of prospective relief of this nature. Plaintiffs argued to the Court that they
would not waive the right to enjoin any potential retaliation under the FLSA. Agilant relied
upon Plaintiffs’ clear and unambiguous agreement to drop any and all claims for current or

future affirmative injunctive relief in this lawsuit.

The case law establishes an affirmative desire by the courts to be able to publicize
potential collective participation, by compelling a party to disclose facts it does not wish to
disclose while a collective class action is pending, even without any findings as to the merits of

7
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 14 of 32

the claims. The Courts believe that compelled speech is appropriate if an employer wishes to
institute new policies, including requesting arbitration agreements. Agilant wished to address
this issue at the commencement of the litigation. Plaintiffs on the other hand did not anticipate
every potential possibility for a need to seek injunctive relief. In retrospect Plaintiffs may regret
having waived their rights to seek injunctive relief on behalf of non-parties to this lawsuit.
Plaintiffs assert that for Agilant to arguably be permitted to solicit arbitration agreements,
Agilant had to, at a minimum, advice the employees of the pending action prior to requesting
signatures on the arbitration agreements. Thus, Agilant would be required to engage in
compelled or forced speech at a time that it chose not to say anything. Agilant should not be
required under any reading of the law to espouse any ideological point of view on any pending
matter. "One important manifestation of the principle of free speech is that one who chooses to
speak may also decide 'what not to say”. Hurley v. Irish-American Gay, Lesbian and Bisexual
Group of Boston, Inc., 515 U.S. 557, 573, 132 L. Ed. 2d 487, 115 S. Ct. 2338 (1995). (See Point
V, infra.) Hence Agilant’s request for a pre-motion conference and its request for leave to move
for dismissal of any and all claims for injunctive remedies in this action. As the parties have
stipulated to preclude the specific relief which Plaintiffs now seek to obtain, the motion should
be denied in its entirety.

Point II: Plaintiffs lack standing to seek injunctive relief under the FLSA.

The law is clear that individuals lack standing to seek injunctive relief under the FSLA.
As Judge Sweet held in N.Y. State Court Clerks Ass'n v. Unified Court Sys. of N.Y., 25 F. Supp.

3d 459, 468 (S.D.N.Y. 2014)

As noted above, only the United States Secretary of Labor is authorized to
seek injunctive relief for alleged violations of the FLSA's minimum wage and
overtime compensation provisions. Employees themselves have no right to seek
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 15 of 32

injunctive relief under those provisions. See, e.g., Indergit v. Rite Aid Corp., No.
08 Civ. 9361 (PGG), 2010 U.S. Dist. LEXIS 32322, at *42-43 (S.D.N.Y. Mar. 31,
2010) ("An injunction is not an available remedy in an action brought by
employees under the FLSA for failure to pay . . . overtime compensation."
(quotation marks omitted)); Ruggles v. Wellpoint, Inc.. 253 F.R.D. 61, 68
(N.D.N.Y. 2008) (striking employees' demand for injunctive relief under
minimum wage and overtime provisions of FLSA).

Accord: Powell v. Florida, 132 F.3d 677 (1998); Roberg v Henry Phipps Estate, 156 F2d 958 [2d
Cir 1946]; UFCW, Local 1564 v. Albertson's, Inc., 207 F.3d 1193 (10th Cir. 2000); Howard v.
City of Springfield, 274 F.3d 1141 (7th Cir. 2001), reh'g denied, reh'g, en banc, denied, 2002
U.S. App. LEXIS 1791 (7th Cir. Feb. 4, 2002); Frazier v. Courter, 958 F. Supp. 252 (W.D. Va.
1997); Bureerong v. Uvawas, 959 F. Supp. 1231 (C.D. Cal. 1997). Plaintiffs do not contend that
any of the Plaintiffs or previously opted in Plaintiffs were affected by the arbitration agreement
requests. Hence, the relief sought would be applicable to non-parties to this action.

There are a limited number of areas wherein an individual plaintiff has standing to seek
injunctive relief under the FLSA. These areas address retaliatory claims specifically aimed at the
plaintiff in the pending action. The FLSA includes a web of provisions governing equitable
relief and who may seek it. Yet, Section 215(a) (3) of the FLSA straightforwardly provides that:

it shall be unlawful for any person ... to discharge or in any other manner

discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under or related
to this chapter, or has testified or is about to testify in any such proceeding.

29 U.S.C. § 215(a) (3). As an initial point, there can be no discrimination simply because every
employee of the company was asked to sign an arbitration agreement. Agilant did not limit the
request to only the currently employed technicians in New York City. Had Agilant limited its
requests to only the potential collective class employees, such would have been a form of

discrimination.
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 16 of 32

In order to come within the statutory protection of this provision, the offending conduct
must be: 1) an affirmative act (“to discharge or in any other manner discriminate”); 2) involve an
employee (“an employee”); and 3) the employee must fit into a specific category of having, 4)
“file[d] a complaint or instituted or caused to be instituted any proceeding.” Alternatively,
protection is granted to an employee “who has testified or is about to testify” in an FLSA
proceeding. A potential class participant, while meeting the test of being an “employee”, is not
an employee who has engaged in any of the requisite acts enumerated by the statute so as to
qualify for injunctive protection under Section 215 (c). A potential collective class participant
has not filed a complaint or instituted or caused to be instituted any action. Nor is a potential
class participant someone who has testified or is about to testify. This does not leave the
potential class participant without a remedy. The NLRB (See infra at Point ITI.) or the Secretary
of Labor (supra.) are available to address any perceived discriminatory conduct.

Moreover, it appears that Plaintiffs are attempting to avoid this obstacle by labeling the
injunctive relief sought as that of a “protective order” and by not citing to any statutory authority
as the basis for the relief. Regardless of the nomenclature that Plaintiffs uses to label the relief
sought, a protective order acts as any ongoing injunction. Poliquin v. Garden Way, 989 F2d 527
[1st Cir 1993]. Hence only the Secretary of Labor may seek this type of affirmative relief. It
should be noted, that protective orders are generally intended to prevent future conduct; not undo
past conduct.

Sanctions are designed to compensate for or punish past conduct. Protective

orders are designed to ward off future problems. The two thus serve very different

functions even though need for their application may be revealed by the very
same set of historical facts.

Cholfin v. Gordon, 3 Mass L Rep 356, 1995 Mass. Super. LEXIS 800 at * 36, fn 3. [1995].

10
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 17 of 32

While the Court does have equitable powers under Rule 23(d), this equitable authority
applies only to applications made in the context of a Rule 23 class certification process. The
power does not flow to applications brought solely under the FLSA collective class process. As
established above, under the FLSA only the Secretary of Labor may seek equitable relief of the

nature of which Plaintiffs petition the Court. (See Argument at Point IV below.)

Point ITI: Recent case law precludes the Courts from granting the relief requested.

In Epic Sys. Corp. v. Lewis, § US__, 138 S Ct 1612, 1616, 200 L. Ed. 2d 889 [2018]

 

the Supreme Court addressed the legality of individual arbitration agreements signed by
employees waiving their rights to seek relief under the FLSA in Court. The Court summarized
the argument and held:

In each of these cases, an employer and employee entered into a contract
providing for individualized arbitration proceedings to resolve employment
disputes between the parties. Each employee nonetheless sought to litigate Fair
Labor Standards Act and related state law claims through class or collective
actions in federal court. Although the Federal Arbitration Act generally requires
courts to enforce arbitration agreements as written, the employees argued that its
“saving clause” removes this obligation if an arbitration agreement violates some
other federal law and that, by requiring individualized proceedings, the
agreements here violated the National Labor Relations Act. The employers
countered that the Arbitration Act protects agreements requiring arbitration from
judicial interference and that neither the saving clause nor the NLRA demands a
different conclusion. Until recently, courts as well as the National Labor Relations
Board's general counsel agreed that such arbitration agreements are enforceable.
In 2012, however, the Board ruled that the NLRA effectively nullifies the
Arbitration Act in cases like these, and since then other courts have either agreed
with or deferred to the Board's position.

Held:

Congress has instructed in the Arbitration Act that arbitration agreements
providing for individualized proceedings must be enforced, and neither the
Arbitration Act's saving clause nor the NLRA suggests otherwise. Pp. _- ,
200 L. Ed. 2d, at 898-911.

 

Thus, there is nothing that would suggest that the arbitration agreements at hand are unlawful.
The Supreme Court ruled that an employer may enforce a ban on bringing collective actions

under the FLSA against any employee who has signed the arbitration agreement. The Supreme

11
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 18 of 32

Court noted that the issue of arbitration is a subject that falls within the framework of
negotiations. The Court wrote:

Section 7' focuses on the right to organize unions and bargain collectively. It may
permit unions to bargain to prohibit arbitration. Cf. 14 Penn Plaza LLC v. Pyett,
556 U. S. 247, 256-260, 129 S. Ct. 1456, 173 L. Ed. 2d 398 (2009)

138 S Ct at 1624.

In Cordtia Restaurants, Inc. and Steven Ramirez and Rogelio Morale, 368 NLRB No. 43
(August 14, 2019) the National Labor Relations Board (“NLRB”) had its first opportunity to
address the Supreme Court’s decision in Epic. The NLRB specifically held that issues arising
under compelled’ signing of waivers in FLSA matters were under the NLRB’s jurisdiction to

police. The NLRB held:

In Epic Systems Corp. v. Lewis, 584 U.S. __, 138 S. Ct. 1612, 200 L. Ed. 2d 889
(2018), the Supreme Court held that agreements containing class- and collective-
action waivers and stipulating that employment disputes are to be resolved by
individualized arbitration do not violate the National Labor Relations Act and
must be enforced as written pursuant to the Federal Arbitration Act. This case
presents two important issues of first impression regarding mandatory arbitration
agreements following Epic Systems: (1) whether the Act prohibits employers
from promulgating such agreements in response to employees opting in to a
collective action; and (2) whether the Act prohibits employers from threatening to
discharge an employee who refuses to sign a mandatory arbitration agreement.
Consistent with Epic Systems, we find that the Act contains no such proscriptions.
We reaffirm, however, longstanding precedent establishing that Section 8(a)(1)

prohibits employers from disciplining or discharging employees for engaging in
concerted legal activity, which includes filing a class or collective action with

 

' Section 7 of the NLRA reads:

§ 157. Rights of employees as to organization, collective bargaining, etc.

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to
bargain collectively through representatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining or other mutual aid or protection,
and shall also have the right to refrain from any or all of such activities except to the extent that
such right may be affected by an agreement requiring membership in a labor organization as a
condition of employment as authorized in section 8(a)(3) [29 USCS § 158(a)(3)].

? At hand no-one was compelled to sign the arbitration agreement. Those who declined to sign
suffered no consequence.

12
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 19 of 32

fellow employees over wages, hours, or other terms and conditions of
employment. (Emphasis added.)

The NLRB has confirmed that questions involving retaliations for compelling employees to sign
arbitration agreements fall within the NLRB’s jurisdiction. In a subsequent NLRB decision, the
Board had a second opportunity to review the legality of mandatory arbitration agreements in the
face of a pending FLSA lawsuit. The Board held:

In its recent decision in Cordta Restaurants, Inc., 368 NLRB No. 43 (2019), the
Board reaffirmed long-standing precedent establishing that Section 7 of the Act
protects employees when they pursue legal claims concertedly. Id., slip op. at 4.
We therefore agree with the finding in the prior Board decision that Munoz and
the other two employees were engaged in protected concerted activity when they
filed their lawsuit. Nevertheless, the Board also held in Cordua that the
promulgation of an individual arbitration agreement in response to Section 7
activity does not violate the Act. Id., slip op. at 2. As the Board there explained,
the Supreme Court's decision in Epic Systems establishes that requiring
employees to resolve their employment-related claims through individual
arbitration rather than through collective action does not restrict the exercise of
Section 7 rights. Id. Moreover, here, as in Cordta Restaurants, the MAP "is
enforceable in court or before an arbitrator; nothing in its terms suggests that
employees would be disciplined for failing to abide by its provisions." Id., slip op.
at 3. Accordingly, for the reasons stated in Cordua Restaurants, to find that the
promulgation of the MAP violated the Act because it was in response to Section 7
activity would be inconsistent with the Supreme Court's holding in Epic Systems
that individual arbitration agreements do not violate the Act and must be enforced
according to their terms. We therefore find that the Respondent's promulgation of
the MAP was lawful, and we dismiss the complaint.

Tarlton & Son, Inc., 368 NLRB No. 101, 2019 NLRB LEXIS 564 at * 7 — 8 (N.L.R.B. October

 

30, 2019).3 In a footnote in Tarlton, the Board reversed an earlier NLRB finding of an unfair

 

labor practice in a scenario quite similar to that at hand. In overruling the case the Board held:

 

> The NLRB has always found the filing of an FLSA case seeking collective participation to be
protected concerted activity. For example, in Novotel New York, 321 NLRB 624, 633-636
(1996), the NLRB found that an "opt-in" class action lawsuit alleging employer violations of the
FLSA was within the NLRB’s jurisdiction. Similarly, in United Parcel Service, Inc., 252 NLRB
1015, 1018, 1022 and fn. 26 (1989), enfd. 677 F.2d 421 (6th Cir. 1982), the NLRB found that
an employer unlawfully discharged an employee for bringing a class action lawsuit regarding
employee rest breaks, conduct enforced under the FLSA. In Saigon Gourmet Restaurant, 353

13
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 20 of 32

We also overrule Amerisave Mortgage Corp., 363 NLRB No. 174 (2016), to the
extent it is inconsistent with this decision and Cordta Restaurants, above. In
Amerisave Mortgage, 1 week after employees filed an FLSA collective action, the
respondent issued a revised mandatory arbitration agreement that precluded
employees from initiating or maintaining a court action concerning employment-
related matters and from pursuing class or collective claims in arbitration. The
Board found that the respondent violated Sec. 8(a)(1) by promulgating the revised
agreement in response the employees’ protected activity of filing the FLSA
lawsuit. 363 NLRB No. 174, slip op. at 3-4, fn. 16. Under Cordiia Restaurants and
our decision today, however, the promulgation of an arbitration agreement that
requires employees to waive their right to pursue employment disputes through
class or collective actions, even in response to the concerted filing of such an
action, does not violate the Act.

2019 NLRB LEXIS 564 at * 8-9. The NLRB has ruled that the conduct of which the Plaintiffs
seek relief has been addressed by the NLRB and the NLRB, the Federal Agency specifically and
exclusively authorized to address this issue, has found the conduct to be lawful. This should end
the Court’s inquiry into Plaintiffs’ application. Distinguishing the NLRB decision in Cordia
Restaurants, the District Court for the Central District of California, in Rivera v. FIS Operations,
LLC, 2019 US Dist. LEXIS 173205 [CD Cal Oct. 2, 2019, No. EDCV 19-237 JGB (SHKx)], just
recently opined that but for the parties’ stipulation to not communicate with class members,
under Cordua Restaurants, an employer has a lawful right to unilaterally condition employment
on signing an arbitration agreement during the pendency of a collective action.’

It is anticipated that Plaintiffs will argue that the mere fact that the NLRB has ruled the
conduct to be lawful, does not preclude the Court, from exercising its general powers under a

different law so as to void the arbitration agreements. Plaintiff does not articulate the specific

 

NLRB No. 110 (2009) the NLRB found a wage and hour lawsuit to be clearly protected
concerted activity under the NLRA and in 52nd Street Hotel Associates, 321 NLRB 624, 624
(1996) the NLRB found once again that a collective action under FLSA was protected activity.

* The NLRB some weeks ago again cited Cordtia Restaurants for the proposition that an
employer may not discipline an employee for exercising the protected right to pursue collective
action. Unique Thrift Store, 2019 NLRB LEXIS 726 (N.L.R.B. December 16, 2019)

14
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 21 of 32

law that grants the Court this power. To the extent a State law (i.e. New York wage and hour
laws) will be identified and argued as granting the Court the independent power to nullify the
arbitration agreements, Agilant posits that the preemption doctrine precludes the Court from
addressing any claims as to the lawfulness or enforceability of the arbitration agreements which
are the subject of this motion. The Supreme Court decision in Epic and the recent NLRB
decisions make it abundantly clear that Agilant was under no duty to inform its employees of the
pending lawsuit prior to asking them to execute the arbitration agreements.

The overall objectives of the National Labor Relations Act (““NLRA”) mandate that
employers and labor representatives bargain over wages, hours and other terms and conditions of
employment. Section 8(d) proscribes that a party will be deemed to fail to bargain in good faith
upon the refusal to bargain over one of these mandatory subjects of collective bargaining. See,
generally Fibreboard Paper Prods. Corp. v. NLRB, 379 US 203 [1964]. The area of grievance
arbitration is a mandatory subject of collective bargaining. See, e.g. Transp. Servs. of St. John,
2019 NLRB LEXIS 304 at * 31 (N.L.R.B. May 20, 2019). Since the arbitration agreements at
hand constitute a mandatory subject of bargaining, the area of policing an employer’s
implementation of such a requirement falls under the exclusive jurisdiction of the NLRA. This
brings into play the broad preemptive effect of the NLRA.

Under the “Garmon Preemption” doctrine,° (San Diego Unions v. Garmon, 359 U.S. 236,

244 (1959):

 

> A second type of preemption, known as “Machinists Preemption” is not applicable. This
preemption doctrine derives from the case, Lodge 76, International Ass'n of Machinists v.
Wisconsin Employment Relations Commission, 427 U.S. 132, 49 L. Ed. 2d 396, 96 S. Ct. 2548
(1976) and is intended to protect employers' and labors’ use of economic weapons that Congress
aimed for them to have freely available.

15
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 22 of 32

states may not regulate behavior covered by § 7 or § 8 of the NLRA or behavior
arguably covered by either of those two sections. See also Belknap, Inc. v. Hale,
463 U.S. 491, 498, 77 L. Ed. 2d 798, 103 S. Ct. 3172 (1983) (articulating Garmon
preemption boundaries). Sections 7 and 8 of the Act regulate "concerted
activities" and "unfair labor practices," respectively, seeking to protect the former
and stamp out the latter. 29 U.S.C. §§ 157, 158 (codifying § 7 and § 8 of the
NLRA). Garmon preemption protects the Board's primary jurisdiction to decide
what conduct is protected or prohibited in labor-management relations under the
NLRA. Such preemption thereby assures a coherent national labor policy. See
Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 748, 85 L. Ed. 2d 728, 105
S. Ct. 2380 (1985); Sears, Roebuck & Co. v. San Diego County Dist. Council of
Carpenters, 436 U.S. 180, 187-88, 56 L. Ed. 2d 209, 98 S. Ct. 1745 (1978); see
also Air Transp. Ass'n of Am. v. Prof'l Air Traffic Controllers Org., 667 F.2d 316,
323 (2d Cir. 1981) ("Garmon rests primarily on the need to ensure a consistent
body of federal labor law by preempting potentially inconsistent state court
adjudication.").

Bldg. Trades Emplrs. Educ. Assn. v. McGowan, 311 F3d 501, 508 [2d Cir 2002]. The regulating
of “concerted activities” which is encompassed in Sections 7 and 8 of the NLRA, include the
concerted activities of participation in a class or collective action. Hence, under Garmon
Preemption, any conduct of an employer that has the potential to infringe upon the concerted
participation in either an FLSA collective class or a State law class action under Rule 23, would
be preempted by the NLRA. The institution of a corporate wide request to sign an arbitration
agreement falls squarely within the preemption doctrine. Garmon mandates that the State law

class remedial claims under Rule 23 yield to the NLRA’s remedial scheme.®

 

° The Court need not address the issue of whether Garmon Preemption is available where there
are two Federal Statutes involved. At hand the FLSA allows for the Secretary of Labor to seek
injunctive relief of the nature being sought. The FLSA simply does not provide a legislated right
to individual relief on behalf of those not party or not yet party to the action. Should the Court
believe that Garmon Preemption does not apply to the conflicting remedial schemes of the FLSA
and the NLRA, it is posited that under the doctrine of Primary Jurisdiction, the NLRB’s
jurisdiction over the dispute takes precedence over any other potential Federal statutory forum.
For a summary of the conflicting opinions in this area, see, A. Terzi Prods. v Theat. Protective
Union, Local No. One, 2 F. Supp. 2d 485 [SDNY 1998].

 

16
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 23 of 32

The Court need not address the existence of a labor union as being actively involved in
the representation process, so as to bring the issues under the NLRA’s exclusive jurisdiction. It
is the concerted acts of the class participants which are the focus, and not the identity of their
labor representative. This notwithstanding, during the pre-motion telephone conference the
Court elicited Agilant’s position on this question. It is posited that in the context of a law firm’s
attempts to represent a class of employees for purposes of securing them wages allegedly earned,
the law firm would meet the NLRA’s definition of a “labor organization”.

Counsel for Agilant has searched and found no precedent under the NLRA or the FLSA
in which this argument was addressed. While this novel argument may not need to be addressed
in the context of the collective certification process, it may need to be addressed in the context of
a State class certification application. If the argument is successful, such would serve as an
additional basis for the State law class issues to be preempted by the statutory scheme of the
NLRA.

In the previously cited NLRB decision of Novotel, the question was whether participation
in an FLSA collective action sponsored by a union, which union provided the availability of a
law firm to represent the employees in an FLSA case at no cost to the employee, met the
definition of protected concerted coactivity and hence subject to the NLRA’s exclusive
jurisdiction. In Novotel the NLRB did not have to address the status of the law firm as a “labor
organization”, as a union was the sponsoring entity and it was the union that was actually
seeking to represent the employees in all areas of labor relations, to wit, wages, hour and other
terms and conditions of employment. (See Section 8(d) of the NLRA, 29 U.S.C. 158 (d).) At
hand the question would be whether lawyers seeking to represent employees in only a limited

area of the areas covered by Section 8 (d), such as only wages and hour issues, brings the law

17
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 24 of 32

firm into the definition of a labor organization.’ The argument begins with the NLRA’s
definition of “labor organization”. Section 2(5) of the Act defines a "labor organization" as
follows:

The term "labor organization" means any organization of any kind, or any agency
or employee representation committee or plan, in which employees participate
and which exists for the purpose, in whole or in part, of dealing with employers
concerning grievances, labor disputes, wages, rates of pay, hours of employment,
or conditions of work.

In Electromotion, Inc., 309 N.L.R.B. 990 (N.L.R.B. December 16, 1992) the NLRB provided a

 

detailed description of the legislative history of the intended definition of a “labor organization”.
Congress clearly had in mind the concept that a labor organization was not limited to what we
know as unions. After review of the statutory history and precedent the NLRB stated in no
uncertain terms:

In sum, Congress brought within its definition of "labor organization" a

broad range of employee groups, and it sought to ensure that such groups were
free to act independently of employers in representing employee interests.

Turning to the FLSA, the Supreme Court decision in Hoffmann-La Roche v. Sperling, 493 US
165, 173 [1989] is instructive as to the legislative history of the collective action and the identity
of the parties to such. The Court noted:

In 1938, Congress gave employees and their "representatives" the right to bring
actions to recover amounts due under the FLSA. No written consent requirement
of joinder was specified by the statute. (Emphasis added.)

However, the FLSA did not define the term “representative”. The Ninth Circuit, in

Nevada Employees’ Assn. v Bryan, 916 F2d 1384 [9th Cir 1990]), provides a detailed analysis of

 

7 Tt should be noted that the Second Amended Complaint has additional claims unrelated to the
Federal and State wage claims, including, claims for violations of New York notice
requirements, unreimbursed charges for materials, etc. These areas also are encompassed within
the Fibreboard descriptions of subjects of mandatory subjects for bargaining.

18
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 25 of 32

the history of the definition of what or who constitutes a representative under the FLSA. The
Court held:

Although § 7(0) of the FLSA does not specifically mention the term "recognized
representative," there are three sources from which the court drew this
interpretation of § 7(0): the legislative history concerning § 7(0), the regulations
promulgated by the Secretary of Labor to implement § 7(0), and a letter written
by the sponsors of the 1985 amendments which included § 7(0).

Because the statute is silent as to the definition of "representative," this court must
examine the Committee Reports to determine the legislative intent of the bill.
Garcia v. United States, 469 U.S. 70, 76, 83 L. Ed. 2d 472, 105 S. Ct. 479 (1984)
(cites omitted). However, the House and Senate Reports offer different views of
the meaning of § 7(0). Abbott v. City of Virginia Beach, 879 F.2d 132, 135 (4th
Cir. 1989), cert. denied, 493 U.S. 1051, 107 L. Ed. 2d 848, 110 S. Ct. 854 (1990).
The House Report states: "Where employees have selected a representative,
which need not be a formal or recognized collective bargaining agent as long as it
is a representative designated by the employees, the agreement or understanding
must be between the representative and the employer... ." H.R. Rep. No. 331,
99th Cong., Ist Sess. 20 (1985), quoted in Abbott v. City of Virginia Beach, 879
F.2d at 135 (emphasis added). The Senate Report states: "Where employees do
not have a recognized representative, the agreement or understanding must be
between the employer and the individual employee." S.Rep.No.159, 99th Cong.,
Ist Sess. 10, reprinted in 1985 U.S. Code Cong. & Admin. News 651, 658
(emphasis added)

 

The Nevada case stands for the proposition that the representative can negotiate wages and hour
issues arising under the FLSA. At hand, Agilant does not challenge the representative status of
the Plaintiffs’ attorneys as representing the Plaintiffs and the already opted in Plaintiffs in their
quest for additional wages. However, in the context of this action Agilant is being compelled to
participate in conduct that provides assistance to the labor representative in its attempts to
organize and represent the entire current complement of employees of Agilant. Plaintiffs’
representatives are seeking to compel Agilant to compromise on its First Amendment rights by
being required to engage in forced speech, as a condition of instituting a corporate wide policy of
asking all current employees to execute arbitration agreements. The forced speech is at a time

when Agilant’s current complement of employees is being organized by Plaintiffs’

19
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 26 of 32

representative. Plaintiffs would have no argument had Agilant, in asking employees to sign
arbitration agreements affirmatively informed them of the pending action and their rights
thereunder. Agilant is being compelled to defend against its conduct during this organizational
drive. The oversite of the entire representational process is vested in the exclusive jurisdiction of
the NLRA. Section 9 of the NLRA (29 U.S.C. 109) sets forth the exclusive procedural format

8 Hence, if the Court addresses the relationship of a law

for establishing a representative status.
firm to the NLRB’s definition of “labor organization” there is an additional basis for pre-emption

as the area of organization under Section 9 would preempt any other forum from addressing the

issues.

Point IV — The Court should not rely on Rule 23 precedent in determining matters solely
involving the FLSA.

It is posited that the cases cited by Plaintiffs granting the Court the inherent power to
oversee class action conduct, involve Rule 23 class issues or a failure to distinguish between the
laws applicable to class actions brought pursuant to Rule 23 and the laws applicable to collective
actions under the FLSA. As established above, Plaintiffs do not have standing under the FLSA
to seek the injunctive relief herein requested. As the recent Supreme Court precedent and NLRB
decisions demonstrate these types of communications fall under the NLRB’s primary
jurisdiction. The NLRB has held that collective participation in an FLSA collective action,

constitutes conduct proscribed as protected conduct under the NLRA. Since this conduct falls

 

8 Plaintiffs may argue that they are not bound by the NLRB’s requirement of representing a
majority of the unit. There is abundant precedent that even a minority representative has legal
authority to bind the employer on behalf of those limited employees who have designated the
minority representative. See, e.g. With Traditional Unions on the Decline, Can Members-Only
Unions Breathe Life Back Into Labor?, Moshe Marvit and Leigh Anne Schriever,
https://tcf.org/content/report/members-only-unions-can-they-help-revitalize-workplace-
democracy/.

20
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 27 of 32

within the auspices of the NLRB, Agilant argues that the FLSA, being silent on this issue, is

preempted.

Plaintiffs have failed to comply with Local Rule 7.1 of identifying in the notice of motion
the specific statutory basis upon which the motion is premised. (Multiwave Sensor Inc. v.
Sunsight Instruments, LLC, 2017 US Dist LEXIS 64404 [SDNY Apr. 26, 2017, No. 1:16-cv-
1361-GHW]) Although this failure is often excusable, nonetheless the failure could, in and of
itself, result in a denial of the application. Plaintiffs’ brief seems to sidestep the statutory
authority for the motion, relying primarily on the general powers of the Court to regulate its
cases and in particular Rule 23 class actions.

The reason for the omission has to be that this application is in reality a request for
affirmative or mandatory injunctive relief. As such the proscriptions of FRCP 65 would apply.
The evidentiary basis for entitlement to injunctive relief is set at a very high bar. Contrast with
the very low bar for preliminary collective certification. Moreover, the test for an affirmative or
mandatory injunction is an even higher bar than for a prohibitory injunction (one that maintains
the status quo), requiring that the movant demonstrate that extreme or very serious damage will
result in the absence of the mandatory injunctive relief. Malkentzos v. DeBuono, 102 F.3d 50,
54 (2d Cir. 1996). As summarized above, the relief is absolutely not available under the FLSA.
As to relief under the general powers of the Court in the context of Rule 23 applications,
Plaintiffs have made a zero showing of entitlement to even a preliminarily certified Rule 23
class. The cases summarized by Agilant in the preliminary collective certification application,
establish, without exception, that Rule 23 class certification is simply not available in the context

of allegations of off-the-clock claims for overtime. Plaintiffs’ likelihood of success on the Rule

21
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 28 of 32

23 application is significantly low. Mandatory injunctive relief is not proper in these

circumstances.

Point V: Agilant’s conduct is Constitutionally protected and the ramifications of granting
the relief will cause Agilant irreparable harm.

Plaintiffs are asking the Court to void contracts entered into between Agilant and its
current staff. At this juncture of the litigation Plaintiffs have not been found as entitled to
proceed as a collective class. No application has even been made as to any type of Rule 23
relief. The case is continuing as the Court has found that the bar for preliminary collective
certification is a low one. Thus, down the road, if collective and class certification is denied, the
voiding of the arbitration agreements today, will have been deemed retroactively improper.

Plaintiffs have labeled Agilant’s implementation of the arbitration agreement policy as
unconscionable. Plaintiffs use this term throughout their argument. Given the weakness of their
legal arguments, by mislabeling a course of otherwise clearly lawful conduct, Plaintiffs attempt
to instill a sympathy factor. At hand, Plaintiffs concede that had Agilant advised the employees
of the pending litigation prior to asking the employees to sign the arbitration agreements, there
would be no violation and then there would be no unconscionable conduct. Nonetheless, the
First Amendment guarantees Agilant the right to not speak when it so chooses.

A few years ago the NLRB established a rule seeking to compel employers to post
notices to employees concerning their NLRA rights. The proposed rule would impose penalties
for failing to do post the notices. The rule was struck down before it even went into effect,
causing the NLRB to rescind the rule. In striking down this regulation, Court of Appeals for the
District of Columbia opined in N.A. of Mfrs. v. NLRB, 717 F3d 947,956 - 958 [D.C. Cir. 2013]
held that the First Amendment protected the employers from having to engage in compelled

speech. In summarizing the First Amendment right to remain silent the Court emphasized:

22
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 29 of 32

The right to disseminate another's speech necessarily includes the right to decide

not to disseminate it. First Amendment law acknowledges this apparent truth: "all

speech inherently involves choices of what to say and what to leave unsaid...

Chief Justice Roberts, writing for a unanimous Court, put it this way in Rumsfeld

v. Forum for Academic & Institutional Rights, Inc.: "Some of [the] Court's

leading First Amendment precedents have established the principle that freedom

of speech prohibits the government from telling people what they must say...

In Barnette the Court held that "[t]o sustain the compulsory flag salute" and

pledge of allegiance in public schools would be to conclude "that a Bill of Rights

which guards the individual's right to speak his own mind, left it open to public

authorities to compel him to utter what is not in his mind."

the First Amendment freedom of speech "includes both the right to speak freely

and the right to refrain from speaking at all." 430 U.S. at 714. New Hampshire

therefore could not coerce its citizens to display the State motto "Live Free or

Die" on their automobile license plates, although presumably citizens could

display it voluntarily. As the Supreme Court put it in United States v. United

Foods, Inc.: "Just as the First Amendment may prevent government from

prohibiting speech, the Amendment may prevent the government from compelling

individuals to express certain views . . .." (Internal citations omitted)
Plaintiffs argue that even in the absence of an agreement between the parties concerning First
Amendment communications with employees during a pending action, and even in the absence
of any injunctive restrictions, that once an FLSA collective action is filed, the employers’ hands
are automatically tied precluding employers from engaging in otherwise absolutely lawful and
First Amendment protected business practices vis a vis its current staff. Plaintiffs continue that
the arbitration agreements would be lawful if accompanied by compelled or forced speech
advising employees of the pending action. Plaintiffs are arguing that employers are free to
require arbitration agreements from employees who are not potential collective plaintiffs, but
must engage in discriminatory treatment of other employees merely because someone filed a
lawsuit. Plaintiffs argue that employers must be forced to discriminate in the application of

corporate policies if there is a pending uncertified collective class which is in its early litigation

stage. As the case law demonstrates in operating its business Agilant cannot be compelled to

23
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 30 of 32

express any view as to the pending lawsuit and it has the Constitutionally protected right to
simply remain quiet.

There remain serious factual issues concerning the merits of off-the-clock work claimed
by the individual Plaintiffs and currently opted in plaintiffs. Do Plaintiffs truly believe, as they
claimed in the prior motion papers, that unilateral emails sent at all hours of the night, between
field technicians, and the hours of waiting time anticipating unilaterally inspired responses is
compensable time? Does each Plaintiff truly believe that if they clock in late and clock out early,
that they should nonetheless be paid for the full eight hours, and claim entitlement to overtime
for the minimal time needed to read an after-hours email describing the following morning’s
assignments, which merely summarizes the communications received during regular working
hours? Do the Plaintiffs really believe that they can lie on their arrival and departure times and
still demand to be paid for falsified hours?

Agilant depends upon the honesty and integrity of its employees to properly log in and
log out of their daily assignments. Agilant requires its employees to submit true and accurate
time records of the hours worked each day. One of the plaintiffs was terminated for falsifying
the same time records, which are the subject of his specific claims to overtime in this action. This
former employee did not rebut these facts during the preliminary certification application
process.

Agilant treats its staff as professional. In this day and age employees appreciate a flexible
workday. Most employees have family obligations requiring their attention for various personal
reasons including child care. Many employees need flexibility due to other commitments.
Agilant has provided the flexibility based upon a perception that the minimal off-the-clock time,

even if counted as work time, would not result in an employee performing more than eight hours

24
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 31 of 32

of work in any given workday. The employee generated arrival times and departure times, as
submitted in the context of the preliminary collective certification process, establish a work day
significantly shorter than eight hours. These records established that each employee has different
assignments that of necessity vary their starting and ending times on a daily basis. However, in
virtually no instance was an employee at an assignment after 3:00 p.m., when school is in
session.

It is preferable for all parties that if employees really have a perceived claim for
additional compensation, that the claim be raised with human resources, sooner, rather than later,
and resolved, without having to file a Federal lawsuit. Even if the parties cannot resolve the
dispute amicably, a quick and efficient arbitration, at virtually no cost to the employee, is more
desirable than a Federal lawsuit, which as demonstrated herein requires a lot of time, expense
and effort to bring to resolve.

Assuming the Court accepts Plaintiffs’ arguments and affirmatively voids the arbitration
agreements, what happens down the road? What will be the parties’ status if the class and
collective certifications are denied? The employees who have opted in to the lawsuit will be left
in a dilemma. They will not be part of this lawsuit and they will have no recourse under their
arbitration agreements. The voided arbitration agreements cannot be resuscitated retroactively.

As the saying goes, “you can’t unscramble an egg!”

CONCLUSION
In summary, Plaintiffs lack standing to seek injunctive relief under the FLSA. Equitable
relief, if available at all, is limited by statute to the Secretary of Labor or the NLRB. If the case

is analyzed under Rule 23 case law, it assumes that there is State statutory basis that needs an

25
Case 1:18-cv-06937-GHW Document 79 Filed 01/13/20 Page 32 of 32

injunctive remedy. The Supreme Court and the NLRB have forcefully held that this area is

preempted by the NLRA. The motion should be denied.

Dated: January 13, 2020

26

Raab, —_—_ & Ganchrow, LLP

 

By: itd A. Sturm

Attorneys for Defendant

2125 Center Avenue, Suite 100
Fort Lee, New Jersey 07024
201-292-0150
isturm@rsgllp.com
